          Case 1:21-cv-01329-JPO Document 5 Filed 02/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 NOMAN RAHMAN,
                             Plaintiff,
                                                               21-CV-1329 (JPO)
                   -v-
                                                                    ORDER
 ROLLING FRITO LAY, et al,
                         Defendants.


J. PAUL OETKEN, District Judge:

       At the request of Defendants, this case is hereby remanded to New York Supreme Court,

New York County. The Clerk of Court is directed to effectuate the remand forthwith.

       SO ORDERED.

Dated: February 23, 2021
       New York, New York

                                           ____________________________________
                                                      J. PAUL OETKEN
                                                  United States District Judge
